DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7, and 9-23 are allowed.  The closest prior art fails to explicitly disclose, teach, or suggest the feature of “wherein the one or more LIDAR data points corresponding to the spurious object includes a plurality of peaks, and each peak width of each of the plurality of peaks is used individually to determine the one or more LIDAR data points corresponding to the spurious object” in combination with the other claim limitations.  The features would not be obvious to a person of ordinary skill in the art at the time of the invention without unreasonable hindsight reconstruction.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as described below.

Blask, US 2011/0144962 discloses a geospatial modeling system may include a geospatial model database and a processor cooperating with the geospatial model database. The processor may be configured to determine void regions in a geospatial data set including foliage data points and bare earth data points, where each void region has a boundary and at least one bare earth data point therein. The processor may also be configured to inpaint additional bare earth data points into each void region based upon bare earth data points outside the boundary and the at least one bare earth data point therein.
 
 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NICHOLAS K. WILTEY
Primary Examiner
Art Unit 3669



/NICHOLAS K WILTEY/Primary Examiner, Art Unit 3669